Citation Nr: 0006444	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  95-15 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1. Entitlement to secondary service connection for 
Dupuytren's contracture of the right hand. 

2. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for 
Dupytren's contracture of the right hand based on VA 
surgery performed in December 1994 and July 1996.  

3. Entitlement to an increased (compensable) rating for 
status post fracture of the first metacarpal of the right 
hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1995 rating decisions by the RO 
that denied secondary service connection for Dupuytren's 
contracture of the right hand and denied an increased rating 
for the residuals of a status post fracture of the right 
fifth metacarpal.  In a rating decision of August 1995 the RO 
denied entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for Dupytren's contracture 
of the right hand based on VA outpatient surgery performed in 
December 1994.  In August 1995 the veteran appeared and gave 
testimony at a hearing before a hearing officer at the RO.  A 
transcript of this hearing is of record.  

In June 1997 the Board remanded this case to the RO for 
further development.  In September 1998 the veteran again 
appeared and gave testimony at a hearing before a hearing 
officer at the RO.  At that time he indicated that he 
believed that subsequent VA surgery on the right hand for 
Dupuytren's contracture in July 1996 also aggravated the 
disorder.  The 1151 benefits issue as regards the July 1996 
surgery was thereafter addressed by the RO in subsequent 
supplemental statements of the case.  A transcript of the 
September 1998 hearing is also of record.  The issues listed 
on the title page are now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1. The veteran's service connected residuals of a fracture of 
the right fifth metacarpal did not cause Dupuytren's 
contracture of the right hand or result in an increase in 
severity of Dupuytren's contracture of the right hand.  

2. The veteran's Dupuytren's contracture of the right hand 
preexisted VA surgeries in December 1994 and July 1996.  

3. The veteran experienced recurrences of Dupuytren's 
contracture of the right hand following the VA surgeries 
performed on the right hand in December 1994 and July 
1996.

4. VA surgeries on the right hand performed in December 1994 
and July 1996 did not result in an increase in severity of 
the veteran's pre-existing Dupuytren's contracture of the 
right hand.  

5. The veteran has approximately a 30 degree of flexion 
contracture of the metacarpophalangeal joint and proximal 
interphalangeal joint of the right fifth finger due to non 
service-connected Dupuytren's contracture; the veteran's 
service connected residuals of a fracture of the right 
fifth finger do not result in extremely unfavorable 
ankylosis.  


CONCLUSIONS OF LAW

1. The veteran's Dupuytren's contracture of the right hand is 
not proximately due to or the result of his service-
connected residuals of fracture of the right fifth 
metacarpal.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.310(a) (1999).  

2. The requirements of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
Dupuytren's contracture of the right hand based on VA 
surgeries performed in December 1994 and July 1996 have 
not been met.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.358 (1999). 

3 A compensable rating for residuals of a fracture of the 
right fifth finger is not warranted.  38 U.S.C.A. §1155, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 4.71(a) 
Diagnostic Codes 5156, 5227 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that the Board, in its remand of June 
1997, requested that the VA clinical records of the veteran's 
treatment for right hand pathology from July 1996 be obtained 
and that the veteran be afforded a further VA examination of 
his right hand disability to include a medical opinion as to 
the nature and etiology of his current right hand pathology.  
In so remanding the case, the Board essentially developed the 
record as if the veteran's claims for secondary service 
connection for Dupuytren's contracture of the right hand and 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for Dupuytren's 
contracture of the right hand based on VA surgery or 
surgeries were well grounded.  This was done to reduce the 
possibility of multiple remands.  The requested development 
in regard to these claims has been completed and no further 
assistance to the veteran is required to fulfill the VA's 
duty to assist the veteran in their development.  The Board 
also notes that the veteran's claim for an increased 
(compensable) rating for status post fracture of the first 
metacarpal of the right hand is also well grounded within the 
meaning of 38 U.S.C.A. § 5107(a), in that the claim is 
plausible.  All necessary development in regard to this claim 
has also been completed and no further assistance to the 
veteran is required in regard to this claim to fulfill the 
VA's duty to assist the veteran in its development.  

I. Factual Basis  

VA clinical records reflect outpatient treatment during 1993 
and 1994 for complaints regarding the right hand, including 
tightness, a pulling sensation, occasional soreness, and 
swelling in the right hand.  The veteran was noted to have 
flexion contractures in the right little, ring, and middle 
fingers.  It was noted that the veteran 's right hand was 
increasing clumsy and weak.  A history of earlier surgery for 
Dupytren's contracture of the left hand was reported.  In 
December 1994 grip strength measured by dynameter was 109 
pounds on the right and 95 pounds on the left.  

During a private examination in December 1994, it was 
reported that the veteran was known to have had Dupuytren's 
contractures of the right hand for many years.  Examination 
revealed Dupuytren's contractures of the fourth and fifth 
rays with a 45-degree flexion contraction of the 
metacarpophalangeal joints of the ring and little fingers.  
These contractures were not passively correctable.  He had 
good further flexion of these fingers.  The thumb and index 
fingers were unremarkable.  Surgery was recommended.  

During outpatient treatment in late December 1994 the veteran 
was taken to the operating room of a VA hospital and a 
surgical release of Dupuytren's contractures of the fourth 
and fifth fingers of the right hand was performed.  The 
operative report reveals no evidence of complications during 
this surgery.  The veteran tolerated the procedure well and 
was discharged from the hospital on the same day as the 
surgical procedure.  When seen the following day, the areas 
of the incisions on the fourth and fifth digits were 
moderately swollen and there was swelling on the tips of 
the fourth and fifth fingers.  The incisions were dry and 
without unusual redness.  Sensation to sharp and dull was 
intact and the veteran was pleased with the result.  A splint 
was fabricated.  On the second postoperative day it was noted 
that the veteran did not complain of much pain in the fingers 
unless he moved them.  He did complain of slight tingling 
along the incisions of the fourth and fifth fingers.  The 
incisions appeared dry and free of unusual redness.  Active 
range of motion of the fourth and fifth digits were from 30 
to 45 degrees in the metacarpophalangeal joints, from 0 to 20 
degrees in the proximal interphalangeal joints, and 0 to 10 
degrees in the distal interphalangeal joints.  

The veteran did not report any problems with the December 
1994 surgery when seen by the VA as an outpatient in early 
January 1995.  There was no complaint of pain.  The veteran 
did report tightness from the stitches and swelling.  The 
tips of the fourth and fifth fingers were mildly swollen and 
there was mild to moderate swelling of the palmar aspect of 
the proximal interphalangeal joint of the fourth finger.  The 
incision sites were clean and dry and there was no redness 
reported.  A dry blood blister had formed about both 
incisions.  There were no complaints of numbness or tingling.  
Active range of motion of the fourth and fifth digits was 
from 15 to 60 degrees in the metacarpophalangeal joints, from 
0 to 75 degrees in the proximal interphalangeal joints, and 
from 0 to 20 degrees in the distal interphalangeal joints.  
When the veteran was seen 3 days later, it was reported that 
he had no complaints of pain but only discomfort from the 
tightness of the skin and the stitches.  

The veteran was said to be doing well when seen by the VA as 
an outpatient later in January 1995.  The incisions were said 
to be healing well, although an incision on the palm under 
the fourth finger was healing more slowly.  When seen still 
later in January 1995 all incisions were healing well.  The 
wounds were clean and dry.  Debridement and removal of all 
stitches were accomplished.  

The veteran was noted to still have flexion contractures in 
the right hand when seen by the VA as an outpatient in mid 
February 1995.  It was noted that the right fifth 
metacarpophalangeal joint was contracted at 30 degrees and 
the right fourth metacarpophalangeal joint was contracted at 
40 degrees.  It was noted that the right third 
metacarpophalangeal joint was contracted at 25 degrees.  The 
second right metacarpophalangeal joint was also contracted at 
25 degrees.  It was noted that there was full healing of the 
incision from the surgery, but the veteran still had flexion 
contracture.  

During private treatment in March 1995 the veteran said that 
he had been undergoing physical therapy on his right hand.  
His problem was that he could not yet fully straighten his 
fingers.  He said that he had been told that further surgery 
might be necessary.  Physical examination revealed well-
healed wounds.  There were flexion contractures of 40 degrees 
of the metacarpophalangeal joints of the little and ring 
fingers with normal flexion of these fingers.  A mild sensory 
deficit of the little finger was noted with normal sensation 
in the ring finger.  All tendons were intact.  In late March 
1995 it was noted that there had been a slight improvement of 
the flexion contractures of metacarpophalangeal joints of the 
ring and little fingers.  It was also said that the palm of 
the right hand was less tender.  During physical therapy 
conducted that same day, it was reported that the veteran had 
been seen on four occasions for scar management, range of 
motion exercises, and strengthening.  It was also reported 
that the veteran had originally experienced sharp pain 
(hypersensitivity) in the mid palm.  This had subsided and 
was only noticed occasionally as when the veteran was using a 
screwdriver.  It was said that he was making steady gains in 
functional use.  Grip strength was 104 pounds on the right 
and 126 pounds on the left.  In mid April 1995 the veteran 
was feeling better.  Occupational therapy was said to have 
done everything it could.  The veteran could make a full fist 
in the right hand and he had good sensation and strength in 
the right hand.  It was said that he was to try to return to 
work on April 24, 1995 without restriction.  Average grip 
strength in April 1995 was 117 pounds in the right and 125 
pounds on the left.  The veteran continued to have flexion 
contractures of about 30 degrees in the metacarpophalangeal 
joints of the right little and ring fingers.  


On VA examination in August 1995 the veteran gave a history 
of a fracture of his right hand during service.  He said 
that, over the years, he had developed a Dupuytren's 
contracture of the right hand that had been surgically 
corrected in December 1994.  The veteran complained that his 
right hand was worse than before the surgery in that it was 
stiff and would not close easily.  It was noted that the 
veteran was a truck driver and he said that holding onto the 
wheel was extremely painful.  Evaluation revealed two scars 
on the right palm, one over the ring finger and one over the 
little finger.  Both scars were due to the Dupuytren's 
contracture surgery.  The scar over the ring finger was 
approximately two inches long.  It was thick, adherent, and 
mildly tender.  The little finger had a palmar scar that was 
one inch long, thickened and tender.  Grip strength was 
extremely weak.  Grip strength on the right was 100 pounds 
compared to 135 pounds on the left.  Forceful grip on the 
right caused sharp pain.  There was a fixed flexion deformity 
of the index, middle, ring and little fingers.  The index 
finger had a flexion deformity of 30 degrees.  There was a 
flexion deformity of 40 degrees in the middle finger and the 
flexion deformity in the ring finger and little finger was 50 
degrees each.  On flexion the index finger missed the mid 
palmar fold by 15 millimeters; the middle finger missed the 
mid palmar fold by 10 millimeters; and the ring and little 
fingers just barely reached the mid palmar fold.  The veteran 
was able to pick up a pen and he could put the thumb to the 
fingertips of the fingers.  An X-ray showed no bone or joint 
abnormality.  The diagnoses were status post Dupuytren's 
contracture of the right ring finger and status post 
Dupuytren's contracture of the right little finger.  

During an August 1995 RO hearing, the veteran said that he 
injured his right fifth finger during service when he stuck 
it against a truck.  The veteran said that he was right 
handed and that the fingers of that hand had been closing up 
for the last few years.  The veteran thought that there was a 
connection between his service injury to the right hand and 
his flexion contractures in the hand.  It was reported that 
he had undergone surgery for Dupuytren's contractures of the 
left hand earlier and that surgery had been very successful.  
The veteran also said that he had been told that he developed 
an infection in the right hand after the December 1994 
surgery.  He believed that the ring and little fingers were 
worse than before the surgery.

While receiving outpatient treatment from the VA in October 
1995 the veteran was noted to complain of more pain in the 
right hand.  In March 1996 it was noted that the veteran 
still suffered pain.  The veteran worked as a truck driver.  

The veteran was hospitalized by the VA in July 1996 for 
further surgery to correct Dupuytren's contractures of the 
right hand.  It was said that the veteran reported immediate 
recurrence of the contractures with associated pain after his 
previous surgery in December 1994.  During the current 
hospitalization the veteran underwent a partial palmar 
digital fasciectomy with full thickness skin graft to the 
palm.  Skin grafting from the medial aspect of the right 
upper arm was accomplished.  The surgery was said to be 
uncomplicated and the veteran's postoperative course was 
uneventful.  During outpatient treatment in early August 
1996, it was noted that the veteran had lost the majority of 
the graft, but his wound was healing well without signs of 
infection.  

On a private medical examination in January 1997 a history of 
two surgical procedures on the right hand was reported.  The 
doctor stated that the veteran "has had surgery on his right 
hand, and this has done poorly".  The doctor noted the two 
VA surgeries performed on the right hand and said "things 
had not gone well following this".  The veteran was noted to 
complain of persistent stiffness in the right hand with 
numbness and discomfort in the ring and little fingers.  He 
did not complain of any elbow or shoulder symptoms.  
Evaluation of the right hand demonstrated healed incisions 
over the ulnar aspect of the palm.  There was a 65 degree 
flexion contracture of the metacarpophalangeal joints over 
the ring and little fingers that could not be passively 
corrected.  There was full further flexion of these fingers.  
The remaining fingers demonstrated full range of motion.  All 
tendons in the right hand were intact.  There was a moderate 
sensory deficit of the right little and ring fingers with 
intact sensations in the remainder of the hand.  It was noted 
that the veteran had a skin graft taken from the inner aspect 
of his right arm during the July 1996 surgery.  There was 
full range of motion in both elbows and wrists.  The 
diagnoses included recurrent Dupuytren's disease of the right 
ring and little fingers with marked flexion contractures of 
the metacarpophalangeal joints and sensory deficit of the 
ring and little fingers.  

On VA medical examination in August 1997, the veteran gave a 
history of a fracture of the fifth metacarpal bone in 1955, 
while he was in the service.  He was said to have recovered 
from that injury.  The veteran said that he had undergone one 
surgical procedure on the left hand and two surgical 
procedures on the right hand.  His chief complaint was 
limited motion affecting both hands, especially the right.  
He said that he wore a splint on his right hand during the 
night but this tended to aggravate the symptoms and split the 
skin.  Evaluation revealed limited active and passive ranges 
of motion in the second, third, fourth, and fifth fingers of 
the right hand.  Some ankylosis was noted in the 
metacarpophalangeal joint and the proximal interphalangeal 
joint of the right fifth finger.  There was no neurovascular 
deficit and well-healed surgical scars were noted. The 
diagnoses were status post fracture, fifth metacarpal, right 
hand; and bilateral status post Dupuytren's contractures of 
the hands.  The examiner opined that the Dupuytren's 
contracture was not due to the fracture of the right fifth 
metacarpal and that the Dupuytren's contracture had not been 
aggravated by the right fifth finger fracture.  The veteran 
was said to have no symptoms of the right fifth finger 
fracture.  All of his hand symptomatology was due to 
Dupuytren's contractures.  

In a November 1997 addendum to the above VA examination, the 
examining physician said that he had reviewed the record 
after the August 1997 VA examination and the conclusions were 
the same as those reached on that examination.  

The veteran's claims folder was reviewed by a VA physician in 
January 1998.  The doctor noted that previous examinations 
had revealed no residuals of the veteran's fracture of his 
right little finger.  The physician also noted that he 
veteran had developed Dupuytren's contractures of the right 
hand involving the palmar fascia and fingers of the fourth 
and fifth digits.  The physician described Dupuytren's 
contracture as basically a painless thickening of the palmar 
fascia due to fibrous type proliferation that could result in 
flexion deformities and loss of function of the fingers.  The 
basic etiology was said to be unknown, but it was felt that 
repeated microtrauma, such as found in shoe shop work and so 
forth, caused a low-grade inflammatory fibrosis that caused 
the palmar fascia to contract.  It was said to be more common 
in men over forty and was also common in people that suffered 
from alcoholism, diabetes, or liver disease.  It was said to 
most commonly affect the right hand because most people were 
right handed.  It was noted in the literature that there is 
no effective treatment other than surgery, and that 
recurrence is very common.  The doctor opined essentially 
that the VA surgeries did not aggravate the Dupuytren's 
contracture of the right hand because it was very common for 
a Dupuytren's contracture to recur.  It was also said that 
ankylosis of the right fifth finger was not shown, since the 
finger had full extension and 30 degrees of flexion.

During a September 1998 RO hearing, the veteran said that he 
was found to have an infection in his right hand about six 
weeks after the December 1994 surgery for Dupuytren's 
contracture.  He said that he was also told that the scarring 
due to the surgery was a major part of his problem with the 
right hand.  The veteran also said that the stitches from a 
skin graft site on his right upper arm related to his July 
1996 VA surgery on his right hand were not promptly removed.  
He also indicated that his right hand was so weak that he 
could not pick up or hold objects in that hand.  He believed 
that bone fragments from his right little finger fracture, 
sustained during service, may have contributed to his 
Dupuytren's contracture.  The veteran believed that the 
recurrence of his Dupuytren's contracture of the right hand 
was not due to natural progression, but rather to his VA 
surgeries because his earlier surgery for Dupuytren's 
contracture of the left hand had been very successful.  


II. Secondary Service Connection for Dupuytren's 
Contracture of the Right Hand.  

The veteran has contended that his Dupuytren's contracture of 
the right hand is related to his service connected residuals 
of a fracture of the fifth right finger.  (This is the 
veteran's sole service connected disability.)

Secondary service connection may be granted for a disability 
which is proximately due to or the result of service 
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Also, the United States Court of Appeals for Veterans Claims 
(Court) has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a nonservice-connected disability caused by a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The evidence demonstrates considerable treatment for 
Dupuytren's contractures of both hands, especially the right 
hand.  In addition, the evidence demonstrates that the 
veteran's Dupuytren's contracture of the right hand also 
involves the right fifth finger.  Nonetheless, the medical 
evidence in the claims folder contains no indication that the 
veteran's service-connected residuals of a fracture of his 
right fifth finger were a factor in the development of the 
Dupuytren's contracture of the right hand.  A VA physician 
who examined the veteran's right hand in August 1997 opined 
that the veteran's fracture of his fifth right metacarpal did 
not cause or aggravate his Dupuytren's contracture of the 
right hand, and this was also the opinion of a VA physician 
after he examined the relevant clinical records in January 
1998.  

The veteran may believe that a relationship exists between 
his Dupuytren's contracture of the right hand and his service 
connected right fifth finger disability.  He has speculated 
in this regard that bone fragments from his finger fracture 
may have contributed to his Dupuytren's contracture.  The 
Board notes that X-rays have shown no evidence of any bone 
fragments.  Moreover, the Board must point out that the 
veteran is a layman (i.e. a person without medical training 
or expertise), and, as such, he is not competent to offer a 
medical opinion on the etiology of his Dupuytren's 
contracture of the right hand.  No competent medical evidence 
is of record that shows a relationship between the veteran's 
service-connected right fifth fracture residuals and his 
Dupuytren's contracture of the right hand.  Since the 
competent evidence does not demonstrate that the veteran's 
Dupuytren's contracture is proximately due to or the result 
of his service-connected right fifth finger disability, and 
also does not demonstrate that the veteran's Dupuytren's 
contracture of the right hand was aggravated by this service 
connected disability, the veteran's claim for secondary 
service connection for Dupuytren's contracture of the right 
hand is denied.  


III. Compensation Benefits Pursuant to the Provisions of 
38 U.S.C.A. § 1151 for Dupuytren's Contracture of the 
Right Hand Based on VA Performed Surgery in December 
1994 and July 1996.   

The Board notes that since the veteran's claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for Dupuytren's contracture of the right hand 
was filed prior to October 1, 1997, negligence is not for 
consideration in this claim.  In pertinent part, 38 U.S.C.A. 
§ 1151 provides that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as a result of VA 
hospitalization, medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death was service connected.  

The regulation implementing that statute, 38 C.F.R.§ 3.358, 
provides, in pertinent part, that compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
intended to result from the examination or medical or 
surgical treatment administered.  38 C.F.R.§ 3.358(c)(3).  

The Board also notes that 38 C.F.R.§ 3.358, provides, in 
pertinent part, that in determining if additional disability 
exists, the beneficiary's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Compensation will not be payable for 
the continuance or natural progress of disease or injuries 
for which the hospitalization etc., was authorized.  In 
determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization, medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincident therewith.  38 C.F.R. § 3.358 (b), 
(c)(1).

Review of the evidence of record in this case clearly shows 
that the veteran had longstanding Dupuytren's contracture of 
the right hand prior to his December 1994 VA surgery to 
correct this disorder.  The question before the Board is 
therefore whether there was an increase in severity of this 
disorder as a result of VA performed surgeries in December 
1994 and July 1996.  

The VA surgery on the veteran's fourth and fifth fingers of 
the right hand conducted in December 1994 did result in a 
temporary improvement in the veteran's flexion contractures.  
Prior to the December 1994 surgery the veteran had 45 degree 
flexion contractures in these fingers,  These contractures 
were reduced to 30 degrees by the time the veteran was 
cleared to return to work the following April.  By that time, 
grip strength in the right hand had also improved over the 
presurgical level.  Unfortunately, this improvement was not 
permanent and both the contractures of the fingers and grip 
strength in the right hand had deteriorated by the time of 
the veteran's VA examination in August 1995.  It was apparent 
at that time that the veteran's Dupuytren's contracture of 
the right hand had recurred, but the evidence shows that such 
recurrences are common.  There is no evidence that the 
recurrence of the veteran's Dupuytren's contracture was the 
result of the surgery performed by the VA in December 1994.  

Further VA surgery for the correction of the Dupuytren's 
contracture of the fourth and fifth fingers of the right hand 
was performed in July 1996.  This procedure  was again 
followed by recurrence of the contractures.  Again the 
evidence does not show that the VA surgery of July 1996 
caused the recurrence or made the veteran's recurrent 
Dupuytren's contracture worse than it otherwise would have 
been.  In January 1998 a VA physician reviewed the clinical 
record and concluded that the VA surgery did not cause or 
aggravate the veteran's recurrent Dupuytren's contracture of 
the right hand, and noted that such recurrences after surgery 
are very common.  

During a recent hearing, the veteran the veteran stated that 
he had difficulties with the scarring on his right hand 
following his December VA 1994 surgery.  The record does 
confirm that the scars on the hand were sensitive after the 
surgery but such surgical scars are a "necessary 
consequence" of the surgical procedure performed in that the 
are certain to occur from such surgery.  The provisions of 
38 C.F.R. § 3.358 do not provide for compensation for such 
surgical residuals.  The veteran has also claimed that his 
hand became infected following the 1994 surgery, but the 
record does not document the presence of any such infection.  

At his recent RO hearing, the veteran also said that stitches 
were not properly removed from a skin graft donor site on his 
right upper arm following his July 1996 surgery.  The skin 
graft from the upper arm was noted by a private physician 
during an evaluation in January 1997, but no disability 
resulting from this scar was identified.  The veteran's right 
shoulder, elbow, and wrist had full range of motion.  The 
surgical scar itself would also be a necessary consequence of 
the surgery and is therefore not subject to an award of 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.  


The Board has also noted the statement by the private 
physician who conducted the January 1997 examination to the 
effect that the veteran "has had surgery on his right hand, 
and this has done poorly".  This statement does not mean 
that the surgery was done poorly, but rather that the hand 
had done poorly after the surgery.  This statement is only a 
summary of the veteran's problems with recurrences of the 
Dupuytren's contracture of the right hand following the 1994 
and 1996 VA surgeries on his right hand.  This doctor's 
statement does not indicate that the VA performed surgeries 
in 1994 and 1996 resulted in aggravation of the veteran's 
recurrent Dupuytren's contracture of the right hand.  

In view of the above, the Board concludes that the 
recurrences of the veteran's Dupuytren's contracture of the 
right hand represent a continuance or natural progress of the 
disease for which the VA surgeries of 1994 and 1996 were 
performed to correct.  The recurrent Dupuytren's contracture 
of the right hand was coincident to these surgeries and did 
not represent an aggravation of this disorder by the 
surgeries themselves.  

IV. Increased Rating for Residuals of a Fracture of the 
Right Fifth Finger  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Under the provisions of 38 C.F.R.§ 4.71(a), Diagnostic Code 
5227, favorable or unfavorable ankylosis of the fifth finger 
of either hand is evaluated as zero percent disabling.  
Extremely unfavorable ankylosis of the right fifth finger may 
be rated as analogous to an amputation and evaluated under 
Diagnostic Code 5156.  Under the provisions of this 
Diagnostic Code, a 10 percent evaluation will be assigned for 
amputation of the fifth finger of either hand without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  Extremely unfavorable ankylosis of a 
finger is deemed to exist if all the joints of the finger are 
ankylosed in extension or in extreme flexion, or with 
rotation and angulation of the bones.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  See the regulatory notes following 
Diagnostic Code 5219.

On VA examination in August 1995, it was noted that the 
veteran could reach the midpalmar fold with his the right 
fifth finger.  On a private evaluation of the right hand 
conducted in January 1997 the veteran was noted to have a 65-
degree flexion contracture of the fifth right finger.  During 
a VA examination in August 1997, it was reported that there 
was some ankylosis was in the metacarpophalangeal joint and 
the proximal interphalangeal joint of the right fifth finger.  
However, after a review of the clinical record in January 
1998 a VA physician noted that the veteran's right fifth 
finger was minus 30 degrees of flexion due to Dupuytren's 
contracture but the finger was not ankylosed, because there 
was full extension and flexion of 30 degrees.  

The above evidence does not show that the limitation of 
motion in the joints of the veteran's right fifth finger is 
such as to constitute extremely unfavorable ankylosis of this 
finger, so as to warrant a compensable evaluation under 
Diagnostic Code 5156.  Since the provisions of Diagnostic 
Code 5227 do not otherwise provide for a compensable rating 
for the veteran's residuals of fracture of the right fifth 
finger, this disability must be denied a compensable rating.  


ORDER

Secondary service connection for Dupuytren's contracture of 
the right hand is denied.  

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for Dupuytren's 
contracture of the right hand based on VA surgeries in 
December 1994 and July 1996 is denied.  


Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the right fifth finger is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

